Title: [Diary entry: 4 April 1785]
From: Washington, George
To: 

Monday 4th. Mercury at 40 in the Morning— at Noon and 46 at Night.  Wind fresh indeed hard at No. W. all day, with flying Clouds. Grafted Six of the May white heart Cherry growing in my walk and Six of the small cherry opposite, or transplanted stocks, which were placed by the Area in front of the Green Ho[use] left hand approaching it, and in a line with the young Mulberry Cuttgs.—the first sort standing next the cross Walk, with a stake between them and the second sort. And my Gardener to shew his cunning, grafted ten Pairs from the Tree transplanted from the grass plat Feby. 9 (as will appear from this Diary) on Plumb Scions, & removed them to the Area above mentioned and along side the 12 Cherries wch. I grafted & planted as above. Went to Alexandria to attend the Funeral of Mrs. Ramsay who died (after a lingering illness) on Friday last and to present Colo. Hooe with Major Jenifer’s order, & to obtain a draft, consequent thereof on New York towards payment of my debt to Governor Clinton—but his indisposition prevented my doing business with him. Dined at Mr. Muirs & after the funerl. obsoques were ended returned home.